Citation Nr: 1703381	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

After the issuance of the March 2014 supplemental statement of the case, additional evidence was associated with the record, to include private treatment records and a May 2013 statement from the Veteran's wife.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of his evidence in a January 2017 submission.  See 38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone. 


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the claim for TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in April 2011, sent prior to the rating decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for TDIU as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms in an April 2011 letter.  No response was received. The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Furthermore, the Veteran has been afforded multiple examinations during the appeal period that address the impact that his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  In this regard, the Board finds that such VA examinations, to include the opinions offered therein, are adequate to decide the instant claim because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete mental status or physical examinations, as appropriate.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's TDIU claim, and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to notify and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for chronic glomerulonephritis, rated as 60 percent disabling prior to July 3, 2013, 80 percent disabling from July 3, 2013 to December 8, 2014 and 100 percent thereafter; posttraumatic stress disorder with depressive disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; malaria, rated as noncompensably disabling; bilateral sensorineural hearing loss, rated as noncompensably disabling; ascending aortic aneurysm associated with chronic glomerulonephritis, rated as noncompensably disabling; and hypertension associated with chronic glomerulonephritis, rated as noncompensably disabling.  The combined rating is 80 percent prior to July 3, 2013; 90 percent from July 3, 2013 to December 8, 2014; and 100 percent thereafter.  38 C.F.R. § 4.25. Thus, the Veteran meets the schedular requirements.  Id.  

In reaching the determination whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19. 

The Court has held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

It is acknowledged that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for TDIU.  Bradley v. Peake, 22 Vet. App. 280, 291-92   (2008). Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that he is unable to work due to his service-connected disabilities.  In an April 2011 statement, the Veteran wrote that he was forced to retire in 2011 due to his PTSD and spinal conditions.  An April 2011 statement from L.O., the Veteran's wife, indicates that she had known the Veteran for 40 years, that she had seen all of his mental and physical problems, and that he was unable to work until retirement age due to pain.  She described the Veteran's psychiatric symptoms in a May 2013 letter.

The Veteran was awarded SSA disability benefits in a January 2005 due to low back pain and right knee pain.  In an accompanying Adult Disability Report, the Veteran wrote that that his back pain, big toe arthritis, left leg numbness and limited movement in the neck and right arm limited his ability to work.  He also reported that he had worked as a construction operating engineer for 30 years.

A May 2011 VA psychological examination noted that the Veteran had a good history of employment where he was a valued employee with supervisory positions, that he appeared to owe his success in later years to a very supportive employer who allowed him to work in a comfortable bulldozer with limited interaction with colleagues and that he dabbled a bit in carpentry.  The Veteran attributed his primary work restrictions to physical conditions and stated that his psychological symptoms would actually be "worse" if he would work due to his increased self-esteem and ability to keep his mind of his Vietnam experiences.  The examiner noted that while the Veteran would do better with an informally supportive work environment and limited social interaction with colleagues or customers, there would appear to be a wide variety of employment at least hypothetically available to him where he could continue to be a valued employee.  The examiner further noted that the Veteran was somewhat limited in terms of educational attainment and general job availability, that he seemed to keep himself as motivated as possible during the day, the he did not foresee any problems with the Veteran attending work regularly and that his primary disability involves his physical limitations.  The examiner further noted that his medication would not pose a significant interference outside of working with heavy machinery, that he did not appear to be overtly aggressive towards others, and that his psychological symptoms did not appear to preclude concentration in the workplace in more mundane work environments.

In a May 2011 evaluation, a VA audiologist noted that the Veteran was able to hear effectively with his hearing aids for most types of non-professional work.  The audiologist noted that the Veteran's work area should be quiet if communication is required as trying to understand in the presence of background noise was very difficult and that telephone use should not be extensive as hearing impaired individuals often have a difficult time understanding others when speech reading and non-verbal cues were not visible.  The audiologist further noted understanding in groups or meetings was not desirable due to the Veteran's increased distance from the speaker and difficulty following the flow of conversations and that the work environment should not have hazardous noise levels, i.e., those that Occupational Safety and Heath Administration (OSHA) standards recommend hearing protection for, as the Veteran is vulnerable to increased hearing loss from intense noise.

A May 2011 VA general medicine examination reflects the Veteran's reports that he had retired in 2004 due to low back pain and that he had worked as a union carpenter and drove a bulldozer.  He reported that he had a wood shop at home and that he made such items as birdhouses, canes, checkboards and rocking chairs for a veterans' service organization.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's individual unemployability was caused by or a result of his service connected disabilities.  The examiner reasoned that there had been no recurrence of the Veteran's malaria and no residual disability from it, that nephritis and renal insufficiency had been present for many years and that such conditions did not prevent an active work history prior to retirement in 2004 due to a back condition.  The examiner further reasoned that the Veteran's service connected conditions were asymptomatic and did not cause vocational impairment nor would the medication he had taken for hypertension and that he was unemployable due to his back condition.

A January 2013 VA examiner found that the Veteran's vascular condition, kidney condition, and hypertension did not impact his ability to work.

A February 2015 VA examiner found that the Veteran's kidney condition and hypertension would not impact his ability to work.  The examiner noted that the Veteran's hypertension was controlled with medication at this time and that his renal dysfunction required regular dialysis.

Based on the foregoing, the Board finds the opinion contained in the May 2011 VA examinations to be probative.  These examinations provided a thorough analysis and explanation for the opinion, which are supported by other evidence in the record.  As such, the Board finds the opinions essentially that the Veteran's service-connected disabilities did not preclude employability to be highly probative.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no contrary medical opinions.  

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, the VA examiners have provided a full description of the effects of the Veteran's service-connected disabilities on his activities and, as determined above, the Board finds that such functional impairments associated with such disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, as a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   The most persuasive evidence indicates that the Veteran stopped working due to his nonservice-connected back and right knee conditions.

While the Veteran has expressed a belief that he is unemployable due to his service-connected disabilities, the record suggests any such unemployability is due to his nonservice-connected physical disabilities.  Thus, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In sum, the totality of the lay and medical evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Therefore, the Board finds that he is not entitled to TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


